Citation Nr: 1807160	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  11-17 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss.  

2.  Entitlement to an initial compensable disability rating for lumbar spine osteoarthritis with mild scoliosis.  

3.  Entitlement to an initial compensable disability rating for right shoulder lipoma.  

4.  Entitlement to service connection for a right knee disability.  

5.  Entitlement to service connection for a headache disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to September 2009.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Roanoke, Virginia, RO maintains jurisdiction in this claim now.  

The issues of service connection for headaches and a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has level I hearing in each ear.  

2.  Throughout the entire claim on appeal, the Veteran's lumbar spine degenerative arthritis disability, confirmed via MRI, is manifested, at worst, by painful motion with forward flexion to 75 degrees and combined range of motion of 170 degrees without guarding and muscle spasm resulting in abnormal gait or spinal contour, without ankylosis of the spine, and without incapacitating episodes.

3.  Beginning December 24, 2013, Veteran has right lower extremity radiculopathy due to the lumbar spine disability that has not been productive of more than mild, incomplete paralysis of the sciatic nerve.

4.  The Veteran's right shoulder lipoma disability is nontender, nonlinear, superficial, and stable and does not impact function


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss are not met.  38 U.S.C. §§1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.85 (Tables VI, VIA and VII, Diagnostic Code 6100), 4.86 (2017).

2.  Throughout the entire period on appeal, the criteria for an initial 10 percent disability rating, but no higher, for lumbar spine disability are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71a, Diagnostic Codes 5237, 5243 (2017).

3.  Beginning December 24, 2013, the criteria for a separate disability rating of 10 percent, but no more, for right lower extremity radiculopathy are met.  38 U.S.C. §§1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.123, 4.124a, Diagnostic Code 8520 (2017).

4.  The criteria for an initial compensable disability rating for right shoulder lipoma are not met.  38 U.S.C. §§  1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 7800-7805, 7819 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due Process

VA has also fulfilled its duty to assist a veteran in the development of the claim.  See 38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).  

The Veteran failed to appear for VA examinations scheduled in December 2016.  In argument provided by the Veteran's representative in October 2017 and in December 2017, the Veteran's representative acknowledged that the Veteran failed to report for the examinations.  However, neither the representative nor the Veteran has provided good cause for failure to report or asserted that the Veteran was not notified of the examinations.  The ratings issues all involve original claims so the Board will adjudicate the appeal based on the evidence of record.  See 38 C.F.R. § 3.655 (2017).  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  


Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2017). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2017).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017). 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999).  


Bilateral Hearing Loss

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a), (d) (2017).  

To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).  

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table Via, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a) (2017).  When the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table Via, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  38 C.F.R. § 4.86 (b) (2017).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Based on the evidence of record, a compensable rating is not warranted.  Upon pre-discharge examination in May 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
15
25
40
26
LEFT
10
15
25
40
23

Speech audiometry revealed speech recognition ability of 96 percent in both ears.  Bilateral sensorineural hearing loss was diagnosed.

During a VA audiologic evaluation in December 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
15
35
40
29
LEFT
20
20
30
45
29

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 98 percent in the left ear.  Bilateral sensorineural hearing loss was diagnosed.  

The remaining service treatment records as well as VA and private treatment records do not contain evidence demonstrating that the Veteran's hearing loss disability is worse than that demonstrated upon VA examination.

Regarding the functional impact of the Veteran's bilateral hearing loss, Veteran has described throughout the appeal difficulty hearing others speak, particularly in the presence of background noise, to the point that he has to have others repeat themselves frequently.  

With respect to the right ear, the greatest pure tone threshold average was 29 decibels with a speech recognition score of 94 percent, recorded at the 2013 VA examination.  This translates to Level I hearing impairment for the right ear under Table VI.     

With respect to the left ear, the greatest pure tone threshold average was 29 decibels with a speech recognition score of 98 percent.  This translates to Level I hearing impairment under Table VI for the left ear.  

Level I hearing impairment in both ears warrants a noncompensable or zero percent rating under the applicable criteria.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).  Accordingly, an increased schedular rating is not warranted.

The evidence does not demonstrate an exceptional pattern of hearing impairment.  

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his bilateral hearing loss disabilities are worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996).  In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issue on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  When asked about the functional impact of his hearing loss during the 2009 VA examination, the Veteran reported that he does not have such impairment.  The Veteran's description of functional impairment noted in the 2013 examination report was that he does not understand people and has trouble with interference from background noise.  These descriptions do not present an exceptional disability picture not contemplated by the scheduler criteria.  Hence, referral is not indicated.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  

Finally, TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 
22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2017).  In this case the Veteran has not alleged unemployability due to his bilateral hearing loss, and, in fact, he reported that his hearing loss does not result in any functional effect in the work environment during the February 2009 VA examination.  There is no other evidence of unemployability.  As such, consideration of TDIU is not warranted.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim, and it is, therefore, denied.  There is no reasonable doubt to be resolved as to this issue.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


Lumbar Spine Disability

The Veteran contends that his lumbar spine disability is worse than currently rated.  The Board finds that an initial 10 percent disability rating, but no higher, is warranted throughout the entire period on appeal, and that a separate 10 percent disability rating for right lower extremity radiculopathy is warranted.   

Disabilities of the spine, such as osteoarthritis of the lumbar spine, can be rated according to the General Rating Formula for Diseases and Injuries of the Spine, which allows for separate ratings for neurologic disabilities, or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, depending on whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 3.25 (2017).  

According to the Code Sheets, the Veteran's lumbar spine disability is rated as noncompensable under Diagnostic Code 5242, for degenerative arthritis of the spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5235-5242), the next highest disability rating, a 10 percent rating, is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating, is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted where forward thoracolumbar flexion is limited to 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent evaluation contemplates unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula of Disease and Injuries of the Spine (2017).  

Unfavorable ankylosis is a condition where the entire thoracolumbar spine is held in flexion or extension and the condition results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  38 C.F.R. § 4.71a, General Rating Formula of Disease and Injuries of the Spine, Note (5) (2017).  

Under the formula for IVDS based on incapacitating episodes, 38 C.F.R. § 4.71a, Diagnostic Code 5243, the next highest disability rating, a 10 percent rating, is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating, is warranted where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability rating contemplates incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A 60 percent rating, contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months.  These criteria are an alternative to rating on the basis of orthopedic and neurologic manifestations under the General Formula for Diseases and Injuries of the Spine, and a rating is assigned on the basis of whichever method results in the higher rating.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2).

In addition, Diagnostic Code 5003 specifies that arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2017).  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  Id.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  For purposes of rating disability from arthritis, VA regulations consider the lumbosacral vertebrae to be a group of minor joints.  38 C.F.R. § 4.45 (f).

In Mitchell, the Court clarified that it is not axiomatic that painful motion throughout the range of motion for an affected joint is the equivalent of functional loss for the purpose of rating service-connected orthopedic disabilities evaluated under loss of range of motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  The Court emphasized in Mitchell that painful motion is not considered limited motion except where a Veteran seeks a compensable disability rating under Diagnostic Code 5003 because his or her limited motion in an affected joint is non-compensable under other applicable Diagnostic Codes for evaluating orthopedic disabilities.  Id., at 40; see also 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2017).  The Court concluded, outside of consideration of a compensable rating under Diagnostic Code 5003, "[p]ain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss."  Id., at 43.

At the outset, the Board finds that Diagnostic Code 5003, as clarified in Mitchell, provides for an initial 10 percent disability rating throughout the claim.  MRI results clearly confirm the presence of degenerative disc disease of the lumbar spine beginning during military service in May 2008.  The Veteran has reported, and the medical evidence demonstrates, painful motion throughout the claim.  As such, a 10 percent disability rating under Diagnostic Code 5003 is warranted.  

The Board also notes that a May 2014 supplemental statement of the case (SSOC) stated that a December 2013 VA examination demonstrated that a 10 percent disability rating is warranted based on limitation of motion to 75 degrees.  It does not appear that the 10 percent rating has been assigned.

In order to be awarded a disability rating in excess of 10 percent, the evidence must demonstrate forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour, ankylosis, or doctor prescribed bedrest for incapacitating episodes having a total duration of at least two weeks during the past twelve months.  

The Board notes that throughout two VA examinations in May 2009 and December 2013 and many of pages of service treatment records as well as VA and private treatment records, forward flexion has been limited at most to 75 degrees and combined range of thoracolumbar motion has been limited at most to 170 degrees.  Use after three repetitions and factors such as pain, flare-ups, fatigue, weakness, and incoordination have not been shown to result in additional limitation of motion or compensable loss of function.  During the December 2013 VA examination, the Veteran reported that his forward flexion is limited up to 30 percent during flare-ups, which, if taken as accurate, would equate to at worst, forward flexion limited to 63 degrees (70 percent of full flexion/90 degrees), above the 60 degrees required for the next highest disability rating.  Moreover, guarding and spasms have not been demonstrated upon examination and such symptoms have not been shown to result in abnormal gait or spinal contour.  

The Board further notes that ankylosis has never been demonstrated.  In fact, each VA examiner found that there was no ankylosis and found that the Veteran was able to bend his back in all directions.  Throughout this period, the Veteran has demonstrated an ability to move the spine in all directions.  The evidence, including the lay evidence, shows no indication whatsoever that the spine has been fixed in extension or flexion at any time during this period, thus demonstrating the absence of ankylosis.  

Therefore, an increased rating in excess of 10 percent is not warranted under Diagnostic Code 5242 or the general rating formula for spine disorders.  

Similarly, the evidence does not demonstrate that the Veteran has ever been prescribed two weeks or more of bedrest by a doctor.  The Veteran has not described any period of such bedrest, certainly not lasting two weeks of any year.  As such, a rating in excess of 10 percent is not warranted under the rating criteria for IVDS.  

Regarding neurologic impairment, the Board notes that while the Veteran complained of radiating pain down the right leg during service, the May 2009 VA examiner found no evidence of radiculopathy in either extremity at that time.  The neurological examination of the lower extremities revealed motor and sensory function within normal limits, full reflexes and strength, cerebellar function intact, negative Romberg's test, and Babinski sign.  The examiner stated that peripheral nerve involvement was not evidence during examination.  

It was not until the December 24, 2013, VA examination that right lower extremity radiculopathy was diagnosed.  The examiner specifically found mild right lower extremity sciatic radiculopathy.  Prior to that date there was not objective neurological abnormality involving the right lower extremity.

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  Diagnostic Code 8520 provides a 10 percent rating for mild, incomplete paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).  As such, the Board finds that a separate 10 percent disability rating for right lower extremity sciatic radiculopathy is warranted, beginning the date of the VA examination, December 24, 2013.  At no time has moderate sciatic radiculopathy been demonstrated upon medical examination or by the Veteran's reports.  As such, a disability rating in excess of 10 percent for right lower extremity of the sciatic nerve is not warranted.  Id. 

The Board notes that all possibly relevant diagnostic codes have been considered, but finds that no other codes are applicable.  

Finally, the Board notes that the Veteran failed to report for a VA examination in December 2016.  Evidence that would have been obtained during that examination may have helped the Veteran's claim, but cannot now be considered.  

In considering the appropriate disability ratings, the Board has also considered the Veteran's statements that his back disability is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.

Therefore, there is no basis on which to grant an increased schedular rating in excess of 10 percent for the service-connected lumbar spine or right lower extremity radiculopathy disabilities.  38 C.F.R. §§ 4.3, 4.7.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996).  In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issue on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  The Veteran's back disability has manifested in pain, fatigue, limitation of motion, and radiculopathy, particularly with prolonged standing or sitting.  These manifestations are specifically contemplated by the scheduler rating criteria.  

Therefore, given that the applicable schedular rating criteria are than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  

Finally, regarding TDIU, the Veteran has not alleged unemployability due to his lumbar spine disability nor has a medical professional indicated that he would be unable to obtain and maintain gainful employment.  There is no other evidence of unemployability.  As such, consideration of TDIU is not warranted.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Accordingly, the Board concludes that the preponderance of the evidence is in favor of awarding a disability rating of 10 percent, but no higher, for the service-connected lumbar disability, and a separate 10 percent disability rating, but no higher, for right lower extremity radiculopathy in this case.  In arriving at the decision to deny a rating in excess of 10 percent for each disability, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not helpful to the Veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


Right Shoulder Lipoma

The Veteran contends that he should be awarded a compensable disability rating for his right shoulder lipoma.  The Board finds that the claim is denied.  

The right shoulder lipoma is rated as noncompensable under Diagnostic Code7819, for benign skin neoplasms, which provides that such disabilities are to be rated as disfigurement of the head, face, or neck, scars, or impairment of function, under Diagnostic Codes 7800-7805.  The Board notes that Diagnostic Code 7800 is not applicable as the head, face, or neck is not involved in this case.  

In general, scars, not of the head, face, or neck, are evaluated under 38 C.F.R. § 4.118, Diagnostic Codes 7801 through 7805.  Under Diagnostic Code 7801, scars, other than of the head, face, or neck, that are deep and nonlinear warrant a 10 percent rating when the scars cover an area or areas exceeding 6 square inches (39 sq. cm.).  A deep scar is described as one associated with underlying soft tissue damage.  See C.F.R. § 4.118, Diagnostic Code 7801, Note 1.  Diagnostic Code 7802 provides that scars not of the head, face, or neck, that are superficial and nonlinear warrant a 10 percent rating when they cover area of 144 square inches or more.  Diagnostic Code 7804 provides a 10 percent disability rating where there are one or two scars that are unstable or painful.  Note 1 explains that an unstable is one where, for any reason, there is frequent loss of covering of the skin over the scar.  Finally, Diagnostic Code 7805 provides that other scars can be rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7801- 7805.

In this case, a disability rating under Diagnostic Code 7801 is not warranted as the Veteran's right shoulder lipoma has never been found to be or described as deep or involving underlying tissue loss and does not cover an area or areas exceeding 6 square inches (39 sq. cm.).  Throughout the May 2009 and December 2013 VA examinations as well as the service, VA, and private treatment records, the Veteran's right shoulder lipoma was measured to be no greater than 2 cm. by 2 cm or four square cm. without adherence to underlying structures.  At no time throughout the appeal has there been any indication of underlying tissue loss involving the right shoulder lipoma.  As such, a compensable disability rating under Diagnostic Code 7801 is not warranted.  

Similarly, a higher rating is not warranted under Diagnostic Code 7802.  While the lipoma has been consistently described as nonlinear, there is no evidence that it covers an area of 144 square inches.  As such, Diagnostic Code 7802 does not provide for a compensable disability rating for the right shoulder lipoma.  

A compensable rating is not warranted under Diagnostic Code 7804 as the Veteran's right shoulder lipoma has consistently been described as nontender/nonpainful and stable throughout the two VA examinations.  The 2013 VA examiner noted the Veteran's reports of tenderness with pain up to a five out of 10.  However, the examiner stated that there is no evidence of tenderness or pain on examination and noted that the Veteran inconsistently acknowledged tenderness on an area that was at least five cm. away from the after area as the examiner palpated areas.  Therefore, to the extent that the Veteran has reporting tenderness, it appears that the area impacted is not directly on or associated with his service-connected lipoma.  As such, a compensable disability rating under Diagnostic Code 7804 is not warranted.  

Finally, there is no evidence of any functional limitation attributable to the right shoulder lipoma.  The VA examiners have found that there is no limitation of motion due to the lipoma and the Veteran has not reported any functional impact due to the lipoma itself.  As such, the Board finds that a compensable disability rating is not warranted under Diagnostic Code 7805.  

The Board has considered all potentially relevant Diagnostic Codes and has found no avenue for awarding a compensable disability rating in this case.  

In considering the appropriate disability ratings, the Board has also considered the Veteran's contention that his right shoulder lipoma is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings of record directly address the criteria under which this disability is evaluated.

As such, the Board concludes that the Veteran's service-connected lipoma does not more nearly approximate the next highest disability rating and, therefore, the claim appeal is denied.  

Neither the Veteran nor his representative has raised any other issues regarding the right shoulder lipoma, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial compensable disability rating for bilateral hearing loss is denied.  

Throughout the entire period on appeal, an initial disability rating of 10 percent, but no higher, for lumbar spine disability is granted.  

Beginning December 24, 2013, an initial disability rating of 10 percent, but no higher, for right lower extremity radiculopathy is granted.  

An initial compensable disability rating for right shoulder lipoma is denied.  


REMAND

While the Board sincerely regrets any delay in adjudicating the Veteran's claim regarding service connection for a headache disability or right knee disability, the Board finds that a new VA examination and opinion must be obtained regarding each issue.  

Regarding the right knee, the May 2009 VA examination incorrectly stated that the Veteran was treated one time during service for a right knee cyst.  However, service treatment records also document treatment on several other occasions as well as a diagnosis of right knee lateral strain.  The Veteran continues to report pain and limitation of motion of the right knee, which began during service.  

Regarding the headache disability, the examiner stated that a current disability was not demonstrated upon examination.  However, service treatment records document diagnosis of and treatment for headache syndrome and post-service treatment records document continued treatment for headaches.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability may be associated with military service includes credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

As such, the Board finds that a new VA examination and etiology opinion must be obtained regarding the claimed right knee and headache disabilities.  

All outstanding records of ongoing VA treatment should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and associate them with the virtual claims file. 

2.  Ensure that the Veteran is scheduled for a VA examination to determine whether any current right knee and/or headache disability is related to service.  

The claims file must be provided to and reviewed by the examiner.  All indicated diagnostic tests should be conducted.  

The examiner is requested to list all current right knee disabilities, and should specifically state whether the Veteran has a chronic headache disability.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current right knee and/or headache disability had onset in service or is otherwise related to a disease or injury in service, including the documented treatment for both disabilities during service.  The examiner must consider that service treatment records document treatment on several other occasions as well as a diagnosis of right knee lateral strain.  The Veteran continues to report pain and limitation of motion of the right knee, which began during service.  The examiner must also consider that service treatment records document diagnosis of and treatment for headache syndrome and post-service treatment records document continued treatment for headaches.

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, furnish to the Veteran and his representative a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claims should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


